J-A26020-20

                        2021 PA Super 20


 TONIA VIRNELSON, INDIVIDUALLY    :   IN THE SUPERIOR COURT OF
 AND AS ADMINISTRARTIX OF THE     :        PENNSYLVANIA
 ESTATE OF JAMES K. VIRNELSON,    :
 DECEASED                         :
                                  :
                                  :
            v.                    :
                                  :
                                  :   No. 3526 EDA 2019
 JOHNSON MATTHEY INC. A/K/A       :
 JOHNSON MATTHEY                  :
 PHARMACEUTICAL VENTURES AND      :
 JOHNSON MATTHEY                  :
 PHARMACEUTICAL MATERIALS, INC., :
 JOHNSON MATTHEY PROCESS          :
 TECHNOLOGIES, INC., 3V, INC., 3V :
 TECH S.P.A., 3V TECH USA,        :
 LANMARK ELECTRIC, INC., IPS-     :
 INTEGRATED PROJECT SERVICES,     :
 LLC, IPS-INTEGRATED PROJECT      :
 SERVICES CORP., IPS-INTEGRATED   :
 PROJECT SERVICES, INC. D/B/A     :
 IPSINTEGRATED PROJECT SERVICES, :
 LLC, UNITED INSPECTION AGENCY,   :
 INC. MCFLUSION, INC. AND         :
 MCFLUSION CORP.                  :
                                  :
                                  :
 APPEAL OF: JOHNSON MATTHEY INC. :
 A/K/A JOHNSON MATTHEY            :
 PHARMACEUTICAL VENTURES AND      :
 JOHNSON MATTHEY                  :
 PHARMACEUTICAL MATERIALS, INC.   :
 TONIA VIRNELSON, INDIVIDUALLY    :
 AND AS ADMINISTRARTIX OF THE     :
 ESTATE OF JAMES K. VIRNELSON,    :
 DECEASED                         :
                                  :
                                  :
            v.                    :
                                  :
                                  :
                                  :
J-A26020-20


    IPS-INTEGRATED PROJECT                       :
    SERVICES CORP.

               Appeal from the Order Entered December 6, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 151101608

    JOHNSON MATTHEY INC. A/K/A                   :   IN THE SUPERIOR COURT OF
    JOHNSON MATTHEY                              :        PENNSYLVANIA
    PHARMACEUTICAL VENTURESAND                   :
    JOHNSON MATTHEY                              :
    PHARMACEUTICAL MATERIALS, INC.               :
                                                 :
                       Appellants                :
                                                 :
                                                 :   No. 3527 EDA 2019
                v.                               :
                                                 :
                                                 :
    TONIA VIRNELSON, INDIVIDUALLY                :
    AND AS ADMINISTRARTIX OF THE                 :
    ESTATE OF: JAMES K. VIRNELSON,               :
    DECEASED, 3V, INC., 3V TECH                  :
    S.P.A., AND 3V TECH USA, A&B                 :
    PROCESS SYSTEMS CORP, COVEX,                 :
    LLC, HAZTEK, INC., IPS, LANMARK              :
    ELECTRIC, INC., MCFLUSION INC.               :
    AND MCFLUSHION CORP., AND                    :
    UNITED INSPECTION AGENCY, INC.               :

               Appeal from the Order Entered December 6, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 170701519


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

OPINION BY LAZARUS, J.:                               FILED FEBRUARY 17, 2021

        Appellants/Defendants Johnson Matthey Inc. (a/k/a Johnson Matthey


____________________________________________


*   Former Justice specially assigned to the Superior Court.



                                           -2-
J-A26020-20



Pharmaceutical Ventures) (JMI)1 and Johnson Matthey Pharmaceutical

Materials, Inc. (Appellants) appeal from the orders,2 entered in the Court of

Common Pleas of Philadelphia County, granting Plaintiff/Appellee’s Tonia

Virnelson’s motion to compel production of an on-site investigative report of

____________________________________________


1 By order dated November 19, 2019, the court granted JMI’s motion for
summary judgment and dismissed JMI from this case based upon immunity
from suit as Virnelson’s employer.

2 On December 19, 2019, Appellants appealed from the December 6, 2019
order granting the joint motion of defendants IPS and 3V to compel the
disclosure of the report prepared by defendant JMI’s consultant, BakerRisk,
and all drafts of that report. On December 20, 2019, Appellants filed an appeal
from the court’s AMENDED ORDER, which reads:

       AND NOW, this 6th Day of December, 2019, upon remand, after
       a hearing and argument, and after consideration of the parties'
       respective evidentiary submissions, along with proposed findings
       of fact and conclusions of law, it is ORDERED that the joint motion
       of defendants[] IPS and 3V to compel the disclosure of the report
       prepared by defendant JMI’s consultant, BakerRisk, in connection
       with decedent Virnelson's work-place accident is GRANTED.

Order, 12/20/19. Appellants filed separate notices of appeal, in compliance
with Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018).

Because these interlocutory orders pertain to the discovery of privileged
materials, they are immediately appealable collateral orders. See Pa.R.A.P.
313 (“An appeal may be taken as of right from a collateral order[.] . . . A
collateral order is an order separable from and collateral to the main cause of
action where the right involved is too important to be denied review and the
question presented is such that if review is postponed until final judgment in
the case, the claim will be irreparably lost.”); cf. Crum v.
Bridestone/Firestone North American Tire, LLC, 907 A.2d 578 (Pa.
Super. 2006) (relying on collateral order doctrine to exercise review of
discovery orders involving disclosure of protected material).




                                           -3-
J-A26020-20



an industrial accident, prepared by JMI’s consultant, Baker Engineering and

Risk Consultants (BakerRisk).3 The trial court determined BakerRisk was not

retained in anticipation of litigation and, therefore, the             report was

discoverable. After our review, we conclude that the record supports the trial

court’s finding that BakerRisk was not retained in anticipation of litigation, but,

rather, was retained as a matter of business protocol to investigate the causes

of the accident and to enable JMI to implement operational changes to prevent

such accidents in the future.         We, therefore, affirm the trial court’s order

compelling disclosure of the report.

       On July 17, 2015, James Virnelson fell to his death while working as an

employee of JMI at JMI’s pharmaceutical plant in Conshohocken, PA. While

inspecting an industrial-grade pressure filter dryer, Virnelson was allegedly

exposed to excessive levels of nitrogen, causing him to lose consciousness

and fall ten feet onto a concrete floor.



____________________________________________


3  On September 29, 2017, Plaintiff Tonia Virnelson filed a motion to
consolidate the case against Appellants and other defendants (Civil Docket
No. 151101608) (referred to as “case 1608”), with the case against
defendants where Appellants were not parties (Civil Docket No. 170701519)
(referred to as “case 1519”). The court granted this unopposed motion for
purposes of trial and discovery. See Order, 10/3/17. Although in the normal
course we might consider quashing the former appeal (docketed at 3526 EDA
2019) as duplicative, we hesitate to do so in this case. It appears that even
though case 1519 was designated as the lead case, orders made in that case
do not always appear at case 1608, and vice versa. Thus, to ensure a
complete review, we find it necessary to review the dockets and records in
both case 1608 and case 1519.


                                           -4-
J-A26020-20



       Plaintiff Tonia Virnelson filed suit on November 11, 2015, individually

and on behalf of the Estate of James Virnelson, to recover for the death of her

husband. The complaint alleged, inter alia, that Appellants’ inadequate safety

practices at the plant caused Virnelson’s death, and that the pressure filter

dryer was defectively designed and/or installed.

       Within five days of Virnelson’s death, on July 22, 2015, Appellants

retained the services of BakerRisk, an independent consulting firm, to conduct

a site safety investigation and determine the cause of Virnelson’s fatal

accident.    BakerRisk began its investigation some time before August 3,

2015.4 The BakerRisk team interviewed witnesses and employees. BakerRisk

assigned its employee, Michael Broadribb, to handle the matter. Following his

investigation, Broadribb prepared a report (the Broadribb Report). Portions

of the BroadribbReport were released to Occupational Health and Safety

Administration (OSHA) investigators.

       On August 3, 2015, counsel for Plaintiff sent a letter to Appellants

informing them that Plaintiff had retained his firm for representation.     As

stated above, Plaintiff’s complaint was filed on November 11, 2015.

____________________________________________


4 We point out that the Honorable Lisa M. Rau states that “BakerRisk
commenced [its] investigation some time before August 3, 2017. Id. at
114:7-17.” Trial Court Opinion, 4/12/18, at 1 (emphasis added). The notes
of testimony cited by the court refer to the evidentiary hearing held on
February 21, 2018. That portion of the transcript, however, does not give the
year 2017; in fact, it states no year, just the date “August 3rd.” When read in
context of the prior and subsequent testimony, as well as in the context of
this case, we conclude it can only reasonably refer to the year 2015. See N.T.
Evidentiary Hearing, 2/21/18, at 114-15.

                                           -5-
J-A26020-20



     This Court, in a prior consolidated appeal, set forth the subsequent

procedural events as follows:

     During the course of discovery in this matter, [Plaintiff] became
     aware of the existence of the Broadribb Report. On June 30, 2017,
     [Plaintiff] filed a Motion to Compel Appellants to produce the
     Broadribb Report. The trial court scheduled a hearing on the
     Motion for August 23, 2017. On August 23, 2017, the Honorable
     John M. Younge held a hearing on the Motion to Compel, at which
     counsel for the parties presented argument. [] Appellants argued
     that the court should not compel production of the Broadribb
     Report because, inter alia, Appellants retained BakerRisk and
     Broadribb in anticipation of litigation, and, therefore, the
     Broadribb Report “absolutely falls under the consulting expert
     privilege.” In particular, Appellants argued that Broadribb and
     BakerRisk were non-testifying expert consultants retained in
     anticipation of litigation, and that Appellee did not raise the
     existence of any “exceptional circumstance” entitling her to the
     Broadribb Report. [Plaintiff] argued in opposition that the
     Broadribb Report did not constitute a privileged consulting expert
     report because Appellants, and not their attorneys, had hired
     BakerRisk. [Plaintiff], thus, concluded that the Broadribb Report
     could not have been prepared in anticipation of litigation. In
     further support of this theory, [Plaintiff] cited references in a post-
     accident investigation report produced by the Occupational Safety
     and Health Administration (“OSHA”) to Appellants having hired
     BakerRisk to conduct an independent evaluation of the accident.
     [Plaintiff] inferred from this reference that Appellants retained
     BakerRisk so they could negotiate a lower penalty from OSHA, and
     not in preparation for litigation. [] On September 28, 2017, the
     Honorable John M. Younge granted [Plaintiff’s] Motion to Compel
     and ordered Appellants to produce the Broadribb Report.

     Subsequently, on January 9, 2018, Appellants filed a Motion for
     Protective Order seeking to preclude, inter alia, discovery by
     [Plaintiff] of information concerning Broadribb’s investigation—
     including the contents of draft reports prepared by Broadribb, the
     conclusions reached by Broadribb, and the “participation of or
     provision of information” by Appellants’ current or former
     employees in discovery concerning Broadribb’s investigation.
     Appellants also sought an Order staying its compliance with the
     September 28, 2017 Order pending appeal, pursuant to Pa.R.A.P.
     1701. The trial court held a hearing on Appellants’ Motion on

                                      -6-
J-A26020-20


       February 21, 2018. At the hearing, Appellants’ counsel argued
       that, pursuant to Pa.R.C.P. 4003.5, the facts and statements
       communicated to the BakerRisk investigators by Appellants’
       current and former employees during Broadribb’s investigation, as
       well as any knowledge those employees have of the facts held or
       findings of Broadribb, were precluded from discovery. Appellee’s
       counsel disputed the applicability of Rule 4003.5, and instead
       suggested that the arguably operable rule is Rule 4003.3, which
       covers work product. [] [Plaintiff] conceded that the court should
       not permit him to ask witnesses about any opinions they read in
       the Broadribb Report.

Virnelson v. Johnson Matthey, et al., 3430 EDA 2017 at *4-5 (Pa. Super.

filed July 25, 2019) (unpublished memorandum) (citations omitted).

       After review, we remanded with instructions, stating:

       The disposition of these issues is dependent on Judge Younge’s
       factual determination that Appellants did not retain BakerRisk and
       Broadribb as a non-testifying expert witness in anticipation of
       litigation. As noted above, Judge Younge held a hearing on
       [Plaintiff’s] Motion to Compel Production of the Broadribb Report.
       However, the notes of testimony from the August 23, 2017
       hearing reflect that, although Judge Younge heard the
       parties’ argument as to whether Appellants had retained
       BakerRisk in anticipation of litigation or for some other
       purpose, the parties did not present the testimony of any
       witnesses or any other evidence to support their respective
       arguments. Judge Younge, therefore, decided this question of
       fact, i.e. that Appellants did not retain BakerRisk’s services in
       anticipation of litigation, without the benefit of a factual record.

Id. at *11-12 (emphasis added).5               We vacated two orders related to the

BakerRisk report: see Virnelson v. Johnson Matthey, Inc., (September 28,

____________________________________________


5 We also stated: “Similarly, our review of the record confirms that Judge
Younge reached the factual conclusion that “exceptional circumstance[s] exist
in this instance that require production without developing a factual record.”
Virnelson, supra at *12 n.6.


                                           -7-
J-A26020-20



2017) entered by Judge Younge, and Virnelson v. IPS-Integrated Project

Serv. Corp., et al. (April 12, 2018), entered by Judge Rau, and remanded

with instructions to the trial court to develop a record on the issue of whether

BakerRisk was retained in anticipation of litigation.6

        Following remand, the Honorable Shelley Robins New held a hearing on

October 31, 2019.7       The court heard argument and reviewed Appellants’ and

non-JMI defendants’8 proposed findings of fact and conclusions of law, and the

various exhibits, depositions and hearing transcripts attached to those

submissions. The court concluded the Broadribb Report was not prepared in
____________________________________________


6   In our decision in the prior appeal, we noted:

        Our review of the record indicates that only Appellants submitted
        evidence in support of their argument against production of the
        Broadribb Report. In particular, Appellants included an affidavit
        of their in-house counsel, Amy Donohue-Babiak, Esquire, as an
        exhibit to their Response in Opposition to the Motion to Compel,
        and Attorney Donohue-Babiak’s supplemental affidavit as an
        exhibit to their Supplemental Brief filed after the August 23, 2017
        hearing. Appellants also included Appellee’s counsel’s August 3,
        2015 letter and email correspondence between Attorney
        Donohue-Babiak and Appellee’s counsel as exhibits to the
        Supplemental Brief. Judge Younge did not acknowledge in his
        Rule 1925(a) Opinion that he considered this evidence when
        granting Appellee’s Motion.

Virnelson, supra at *11-12 n.5.

7 Judge Younge joined the federal bench and Judge Rau retired. Thus, the
case was reassigned to Judge Robins New.

8 IPS-Integrated Project Services Corp., IPS-Integrated Project Services, LLC,
IPS-Integrated Project Services, Inc. d/b/a/ IPS Integrated Project Services
(IPS), and 3V Inc. and 3V Tech (3V).


                                           -8-
J-A26020-20



anticipation of litigation and, therefore, was discoverable pursuant to

Pa.R.C.P. 4003.5(a)(3).

     This appeal followed. Appellants raise five issues for our review:

     1.    Did the trial court err and abuse its discretion by
     determining that JMI’s non-testifying consulting expert was not
     retained in anticipation of litigation within the meaning of
     Pa.R.C.P. 4003.5(a)(3) and declining to apply that Rule, as:

        a) the    unrebutted evidence        established that    JMI
        contemplated legal proceedings immediately after the
        accident and that the BakerRisk investigation was conducted
        (at least in part) to prepare for those proceedings; and

        b) the trial court’s findings of fact and conclusions that
        BakerRisk was not retained “in anticipation of litigation”
        were an abuse of discretion predicated on an error of law,
        are not supported by substantial competent evidence, and
        capriciously disregarded Johnson Matthey’s unrebutted
        evidence?

     2.    Did the trial court err and abuse its discretion by
     determining that the protections of Rule 4003.5(a)(3) did not
     apply, as:

        a) Rule 4003.5(a)(3) has no temporal limits and a
        consulting expert can be retained “in anticipation of
        litigation” if a third-party lawsuit has not yet been filed; and

        b) the protections of Rule 4003.5(a)(3) are available for a
        consulting expert whose work serves dual purposes?

     3.    Were the draft BakerRisk reports also protected from
     discovery under Pa.R.C.P. 4003.5(a)(4)?

     4.    Did the trial [judge] err as a matter of law and run afoul of
     Pa.R.C.P. 4003.3 based on her conclusion that BakerRisk was not
     retained in anticipation of litigation within the meaning of
     Pa.R.C.P. 4003.5(a)(3), since the report and drafts contain mental
     impressions, opinions and conclusions protected under Pa.R.C.P.
     4003.3?




                                     -9-
J-A26020-20


       5.    Is discovery of the Broadribb Report precluded for other
       compelling reasons, including those not reached in the first appeal
       or below, as:

          a) protections afforded by the attorney-client privilege,
          work-product doctrine and Rule 4003.5 were not waived;

          b) the December 6, 2019 [o]rder is fruit of the poisonous
          tree;[9]

          c) JMI asserted all appropriate objections in discovery; and,

          d) The [o]rder is unenforceable as it is directed solely to JMI
          over whom the trial court had no jurisdiction at the time of
          its entry?

Appellants’ Brief, at 5-6.

       When reviewing the propriety of a discovery order, this Court

determines whether the trial court committed an abuse of discretion. Rhodes

v. USAA Cas. Ins. Co., 21 A.3d 1253, 1258 (Pa. Super. 2011). An “[a]buse

of discretion occurs if the trial court renders a judgment that is manifestly

unreasonable, arbitrary or capricious; that fails to apply the law; or that is

motivated by partiality, prejudice, bias or ill-will.” Hutchinson v. Penske

Truck Leasing Co., 876 A.2d 978, 984 (Pa. Super. 2005). “However, to the

extent that we are faced with questions of law, our scope of review is plenary.”

Gormley v. Edgar, 995 A.2d 1197, 1202 (Pa. Super. 2010), citing

Berkeyheiser v. A–Plus Investigations, Inc., 936 A.2d 1117, 1125 (Pa.

Super. 2007). Whether the trial court properly interpreted and applied Rule

4003.3 presents a question of law.             Barrick v. Holy Spirit Hosp. of the

____________________________________________


9 This doctrine applies in criminal matters.           It is not applicable in a civil
discovery matter.

                                          - 10 -
J-A26020-20



Sisters of Christian Charity, 32 A.3d 800, 808 (Pa. Super. 2011). Further,

a party invoking privilege must “initially set forth facts showing that the

privilege has been properly invoked; then the burden shifts to the party

seeking disclosure,” who must set forth facts showing disclosure will not

violate the privilege.   Red Vision Sys., Inc. v. Nat’l Real Estate Info.

Serv., L.P., 108 A.3d 54, 62 (Pa. Super. 2015).

      We address Appellants’ first two claims together. The purpose of the

discovery rules is to “prevent surprise and unfairness and to allow a fair trial

on the merits.” Dominick v. Hanson, 753 A.2d 824, 826 (Pa. Super. 2000),

quoting Linker v. Churnetski Transp., Inc., 520 A.2d 502, 503 (Pa. Super.

1987) (“[A] party may obtain discovery regarding any matter, not privileged,

which is relevant to the subject matter involved in the pending action, whether

it relates to the claim or defense of the party seeking discovery or to the claim

or defense of any other party[.]”). Pa.R.C.P. 4003.1.

      Additionally, Rule 4003.3 provides, in pertinent part:

      [A] party may obtain discovery of any matter discoverable under
      Rule 4003.1 even though prepared in anticipation of litigation or
      trial by or for another party or by or for that other party’s
      representative, including by his or her attorney, consultant,
      surety, indemnitor, insurer or agent.

Pa.R.C.P. 4003.3. Pennsylvania Rule of Civil Procedure 4003.5(a)(3), relevant

here, and by way of limitation, provides:

      [A] party may not discover facts known or opinions held by
      an expert who has been retained or specifically employed
      by another party in anticipation of litigation or preparation
      for trial and who is not expected to be called as a witness

                                     - 11 -
J-A26020-20


        at trial, . . . except on order of court as to any other expert upon
        a showing of exceptional circumstances under which it is
        impracticable for the party seeking discovery to obtain facts or
        opinions on the same subject by other means[.]

Pa.R.C.P. 4003.5(a)(3) (emphasis added). See Cooper v. Schoffstall, 905

A.2d 482, 492 (Pa. 2006) (“Rule 4003.5 should be read to restrict the scope

of all discovery from non-party witnesses retained as experts in trial

preparation.”).

        After review of the Broadribb proposal, the testimony and four affidavits

filed by Appellant’s Assistant General Counsel, Amy Donohue-Babiak, the

affidavit filed by Appellant’s Environmental Health and Safety (EHS) Audit

Manager, Mark Moncuso, and deposition testimony from Robert MacLeod,

JMI’s CEO, as well as the deposition testimony of various JMI employees,

Judge Robins New made detailed findings and reached the following

conclusions:

        BakerRisk was not retained under privilege;[10]

____________________________________________


10   The BakerRisk proposal set forth the scope of the work as follows:

        Gather evidence, including interviews of witnesses and first
        responders, and review documents/records, photographs/videos,
        and any physical evidence.

        Develop hypothetical scenarios.

        Analyze evidence to prove/discount hypothetical scenarios.

        Develop incident timeline for the proven scenario.

        Identify causal factor(s) from the timeline.



                                          - 12 -
J-A26020-20


             The documentary evidence and testimony of JMI’s witnesses
              support the conclusion that BakerRisk was retained to
              investigate the causes of the accident to enable the
              company to implement operational changes to prevent
              further such accidents;[11]

             [Attorney] Donohue-Babiak’s assertions in her affidavits
              stating litigation was always a factor in the decision to retain
              BakerRisk are unsupported in the record and conflicted with
              her in-court and deposition testimony, as well as the
              deposition testimony of other JMI witnesses;[12]

____________________________________________


       Conduct root cause analysis (including human factors) of each
       causal factor.

BakerRisk Proposal, 7/21/15.

11 EHS Audit Manager Mark Moncuso stated that after the July 17, 2015
accident, he “assisted in efforts that were intended, among other things,
to collect all of the available information regarding how and why the
accident occurred.” Affidavit of Mark Moncuso, 2/28/18, at ¶ 2 (emphasis
added). At the July 18 meeting with Attorney Donohue-Babiak and others,
the day after the accident, “it was discussed that an outside consultant would
be retained to conduct an incident investigation, as it was important to have
a second set of eyes (not influenced by Johnson Matthey’s practices, policies
or procedures) look at the accident and provide an unbiased evaluation.” Id.
at ¶ 5.

12 In particular, Brett C. Cumbo, Production Engineer at Johnson Matthey,
testified as follows:

              Q: Did you have an understanding on your own as to why
              this investigation was taking place?

              A: Yes.

              Q: And what was that understanding?

              A: To determine what the root cause was and to
              prevent anything from happening again.

Deposition of Brett C. Cumbo, 1/24/18, at 37 (emphasis added).



                                          - 13 -
J-A26020-20


             The only document indicating BakerRisk was to be
              considered in anticipation of litigation was [Attorney]
              Donohue-Babiak’s letter of November 2015, four months
              post-accident, after BakerRisk had already produced a draft,
              and shortly after Plaintiff’s complaint was filed.[13]

             BakerRisk was retained to conduct an investigation for a
              business purpose, not in anticipation of litigation, and thus
              the report is discoverable under Pa.R.C.P. 4003.5.

Amended Memorandum Opinion, 12/19, at 8-9.

       That Attorney Donohue-Babiak or Mancuso, see n. 11, supra, was

aware of the potential for litigation from the start, as well as the regulatory


____________________________________________




Robert MacLeod, JMI’s CEO, who was on-site the day of the accident, stated
the accident was the subject of an in-house investigation “to understand what
happened” and “we hired an external consultant [BakerRisk] as well to –from
an independent view to look at, to make sure we hadn’t missed anything.”
Deposition of Robert MacLeod, 11/15/18, at 66-67.

13 The letter from Attorney Donohue-Babiak to BroadRibb is dated November
19, 2015, over four months after the accident. Although Attorney Donohue-
Babiak states in the letter that she is “reiterating” the confidential nature of
the JMI-BakerRisk relationship, this is the first indication in the timeline that
this is in fact so.

       The letter provides in part:

       [G]iven Plaintiff’s initiation of this action, we want to reiterate the
       confidential nature of our relationship and communications. Specifically,
       in addition to the confidentiality obligations set forth in the [non-
       disclosure agreement], the facts known and the opinions held by
       BakerRisk and any communications BakerRisk has had or will have with
       JM, any JM affiliates, their respective employee, JM’s counsel or other
       JM consultants are protected from discovery, because BakerRisk has
       been retained in anticipation of litigation and to prepare for trial.

Letter to Michael P. Broadribb from Attorney Amy Donohue-Babiak, 11/19/15.


                                          - 14 -
J-A26020-20



and workers compensation issues, does not preclude the report from being

discoverable under our rules of court.        Judge Robins New noted that this

matter was “fact intensive[,]” and emphasized that Attorney Donohue-

Babiak’s four affidavits do not support the inference that BakerRisk was

retained in anticipation of litigation.   Instead, the court found her in-court

testimony contradicted Appellants’ position and characterized Attorney

Donohue-Babiak’s November 19, 2015 letter to BakerRisk, “reiterating” the

confidential nature of the JMI-BakerRisk relationship, as a “post-hoc

affirmation,” that “appears no place else in the record.”            Amended

Memorandum Opinion, supra at 10. See N.T. Motion for Protective Order

Hearing, 2/21/18, at 141-44.

      After our review, we agree. The testimony and documentary evidence

pertaining to the retention of BakerRisk supports the court’s finding that

BakerRisk was not retained or specifically employed in anticipation of

litigation. Rather, the evidence supports the conclusion that BakerRisk was

retained for a business purpose, to investigate the “root causes” of the

accident and enable the company to implement operational changes to

prevent such accidents in the future. The fact that litigation was foreseen, in

itself, does not preclude discovery. The BroadRibb Report, therefore, is

discoverable.   Pa.R.C.P. 4003.5(a)(3).        The record supports the court’s

findings and conclusion. We find no abuse of discretion. Rhodes, supra.




                                     - 15 -
J-A26020-20



      In their next two issues, Appellants claim that the BakerRisk reports are

protected from discovery under Rules 4003.5(a)(3) and (a)(4). Appellants

are not entitled to relief on these claims.

      Rule 4003.5(a) provides, in relevant part:

      (a) Discovery of facts known and opinions held by an expert,
      otherwise discoverable under the provisions of Rule 4003.1 and
      acquired or developed in anticipation of litigation or for trial, may
      be obtained as follows:

         (3) A party may not discover facts known or opinions
         held by an expert who has been retained or specially
         employed by another party in anticipation of litigation
         or preparation for trial and who is not expected to be
         called as a witness at trial, except a medical expert as
         provided in Rule 4010(b) or except on order of court as to
         any other expert upon a showing of exceptional
         circumstances under which it is impracticable for the party
         seeking discovery to obtain facts or opinions on the same
         subject by other means, subject to such restrictions as to
         scope and such provisions concerning fees and expenses as
         the court may deem appropriate.

         (4) A party may not discover the communications between
         another party's attorney and any expert who is to be
         identified pursuant to subdivision (a)(1)(A) or from whom
         discovery is permitted under subdivision (a)(3) regardless
         of the form of the communications, except in circumstances
         that would warrant the disclosure of privileged
         communications under Pennsylvania law. This provision
         protects from discovery draft expert reports and any
         communications between another party's attorney and
         experts relating to such drafts.

Pa.R.C.P. 4003.5(a)(3), (4) (emphasis added). Subsection (a)(3) presumes

a finding that the report was acquired or developed in anticipation of litigation.

Based on our determination above, this claim is meritless.         Further, with

respect to subsection (a)(4), Broadribb was not identified as a testifying

                                     - 16 -
J-A26020-20



expert. Rule 4003.5(a)(4) protects only reports for testifying experts or non-

testifying experts retained for litigation purposes. This claim, too, is meritless.

      Appellants’ final claim of “other compelling reasons” is waived. These

arguments were neither raised on remand nor addressed by the trial court.

See Pa.R.A.P. 302(a). Moreover, Appellants’ attempt to invoke privilege is

unavailing.   The facts did not establish the Broadribb Report was made in

anticipation of litigation, and thus privilege was not properly invoked. See

Red Vision Systems, supra (“If the party asserting the privilege does not

produce sufficient facts to show that the privilege was properly invoked, then

the burden never shifts to the other party, and the communication is not

protected under attorney-client privilege.”).

      Affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2021




                                      - 17 -